Citation Nr: 0709367	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-06 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD


M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1948 to June 1952.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision by the Albuquerque, New Mexico Department of 
Veterans Affairs (VA) Regional Office (RO).  Pursuant to 
38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 20.900(c) (2006), the Board has advanced the case on the 
docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The veteran contends that his current low back disability 
resulted from an injury in service sustained when he jumped 
from a cargo net into a small boat in 1950.  He notes that on 
service entrance examination, his spine was normal, but on 
service separation, scoliosis was reported.  Significantly, 
in April 1951 (after the alleged injury) he was examined and 
found to be physically qualified for underwater demolition 
team training, a presumably strenuous activity.  On service 
separation examination, an X-ray was interpreted as showing 
scoliosis, NCD (not considered disabling); however, clinical 
evaluation of the spine was normal. 

On May 2005 fee-basis examination, the examiner opined that 
the veteran's current findings in the spine were less likely 
than not related to an injury in service.  The examiner 
indicated that the c-file was carefully reviewed; however, it 
appears that the review was less than complete.  The examiner 
noted that there was no documentation of a lower back problem 
on service separation examination, and that the earliest 
documentation [of a back problem] in the record was the 
report of evaluation by a chiropractor in 2003.  This belies 
that scoliosis was noted on service separation X-rays, and 
that the record has included (now and at the time of the May 
2005 examination) private chiropractor records showing that 
the veteran was being seen for back problems in 1992.  A 
nexus opinion contemplating an inaccurate history has no 
probative value.  

Furthermore, it appears that the private clinical records 
associated with the claims file are incomplete.  
Specifically, there are chart notes from S.L., P.C. beginning 
in December 1992 which show complaints/findings pertaining to 
the low back other than showing the disability was present, 
they do not have much relevance to the matter at hand.  
However, the clinical records received do not include further 
information typically assembled in a patient's clinical file, 
and more critical to the matter at hand, such as an initial 
visit report, medical history, reports of injuries.  Any such 
additional records must be secured.  In this regard, the 
veteran is advised that VA will assist him in securing the 
records; however, it is ultimately his responsibility to 
ensure that they are received.  He is further advised that 
under 38 C.F.R. § 3.158(a), where evidence requested in 
conjunction with an original claim is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the notice requirements of the 
VCAA applied to all 5 elements of a service connection claim 
(i.e., to include regarding degree of disability and 
effective date of disability).  Here, the veteran has not 
been provided such notice.  Since the case is being remanded 
anyway, there is an opportunity to correct this deficiency.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
notice regarding disability ratings and 
effective dates of awards in accordance 
with the Court's guidance in 
Dingess/Hartman, supra.  The veteran 
should have ample time to respond. 

2.  The veteran should be asked to 
identify (and provide any necessary 
releases for) all sources (VA and other) 
of treatment and evaluation he has 
received for low back disability since his 
discharge from service.  The RO should 
secure for the record copies of the 
complete clinical records (those not 
already associated with the claims file), 
of the identified treatment and 
evaluations.  The records secured must 
specifically include all further clinical 
records from S.L. D.C. (whose records in 
the file are deficient as noted above).  
If there are no further records available 
from this chiropractor, the provider 
should so certify, and explain why the 
clinical records do not include an initial 
assessment, reports of any injury, or 
history of the disability.  Also 
specifically to be secured are complete 
clinical records from S.W., D.C.  

3.  After the development requested above 
is completed, the RO should arrange for a 
VA orthopedic examination, by a physician 
other than the one who examined him in May 
2005, to determine the nature and likely 
etiology of the veteran's low back 
disability(ies).  The veteran's complete 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must indicate 
the correct diagnosis(es) for the 
veteran's current low back disability and 
offer an opinion as to whether or not such 
disability, at least as likely as not 
(i.e., 50 percent or better probability) 
is related to an injury in service.  The 
examiner must explain the rationale for 
all opinions given, to include comment 
regarding the significance of the 
apparently normal examination for 
underwater demolitions the year after the 
alleged injury and the significance of the 
finding of scoliosis on service separation 
X-ray.  The examiner should specifically 
indicate whether the veteran has any 
current acquired low back pathology that 
is related to the scoliosis noted on 
service separation.  

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


